              Case 1:19-po-00163-SAB Document 20 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                          Case No. 1:19-po-00163-SAB-1

 8                  Plaintiff,                          ORDER REQUIRING UNITED STATES OF
                                                        AMERICA TO NOTIFY THE COURT
 9           v.                                         WHETHER IT INTENDS TO PROCEED TO
                                                        TRIAL ON THIS MATTER
10   AGUSTIN OLGUIN-BALLESTEROS,
                                                        DEADLINE: NOVEMBER 16, 2020
11                  Defendant.

12

13          On October 22, 2020, Defendant filed motions in limine (“MIL”) and a motion to

14 suppress (“Mot. to Supp.”). (ECF Nos. 17, 18.) Pursuant to the briefing schedule set by the

15 Court, the Government’s opposition to the motion was to be filed on or before November 5,

16 2020. (ECF No. 16.) The time for the opposition to be filed has passed and no opposition was

17 filed. As the pending motions shall be deemed unopposed, the United States shall be required to

18 notify the Court whether it intends to continue prosecution of this matter.

19          Accordingly, IT IS HEREBY ORDERED that, on or before November 16, 2020, the

20 United States of America shall notify the Court whether it intends to proceed to trial on this

21 matter. The Clerk of the Court is HEREBY DIRECTED to electronically serve a copy of this

22 order on AUSA Katherine Englander Schuh.

23
     IT IS SO ORDERED.
24

25 Dated:     November 13, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
